PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On October 19,2002, claimant Gloria J. Shaffer was traveling on US Route 622, Martins Branch Road, in Pocatalico, Kanawha County, when claimants’ vehicle, a 1997 Ford Escort, struck a hole in the road damaging two wheels.
2. Respondent was responsible for the maintenance of US Route 622 in Kanawha County and respondent failed to maintain properly US Route 622 on the date of this incident.
3. As a result of this incident, claimants chose to purchase four wheels for their vehicle. However, claimants are limited to the amount of $ 159.40 for the cost of the two wheels which were actually damaged as a result of this incident.
4. Respondent agrees that the amount of $159.40 for the damages as put forth by the claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of US Route 622 in Kanawha County on the date of this incident; that the negligence of respondent was the proximate cause of the damage sustained to claimants’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $ 159.40.
Award of $ 159.40.